              Case 2:18-cv-01358-TSZ Document 111 Filed 12/28/20 Page 1 of 3




 1                                                                HONORABLE THOMAS S. ZILLY

 2
     Matthew P. Bergman, WSBA #20894
 3   Justin Olson, WSBA #51332
     821 2nd Avenue, Suite 2100
 4   Seattle, WA 98104
     Phone: (206) 957-9510
 5   Fax: (206) 957-9549
     Email: matt@bergmanlegal.com;
 6           justin@bergmanlegal.com
     Attorneys for Plaintiff
 7

 8
                                 UNITED STATES DISTRICT COURT
 9                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
10

11   DEBBIE ATCHINSON, Personal                             C18-01358-TSZ
     Representative of the Estate of CLINTON E.
12   CASEY,                                                 STIPULATION AND ORDER OF
                                                            DISMISSAL WITH PREJUDICE
13                        Plaintiff,                        NUNC PRO TUNC OF DEFENDANT
                                                            METROPOLITAN LIFE INSURANCE
14            v.                                            COMPANY

15                                                          SAME DAY MOTION
     ALCOA CORPORATION, et al.,
16
                          Defendants.
17

18                                            STIPULATION

19          On March 10, 2020, Plaintiff Clinton E. Casey filed a Notice of Settlement of All Claims

20   Against Defendant Metropolitan Life Insurance Company. Dkt. No. 101. However, due to an

21   oversight by counsel, the Notice of Settlement with not followed up with a stipulated order of

22   dismissal and consequently no formal order of dismissal was ever entered in this cause. To

23   correct this procedural defect, Plaintiff Debbie Atchinson, as personal representative of the



     STIPULATION AND ORDER OF DISMISSAL WITHOUT                       BERGMAN DRAPER OSLUND UDO
     PREJUDICE NUNC PRO TUNC; C18-01358-TSZ - 1                             821 2ND AVENUE, SUITE 2100
                                                                                SEATTLE, WA 98104
                                                                             TELEPHONE: 206.957.9510
               Case 2:18-cv-01358-TSZ Document 111 Filed 12/28/20 Page 2 of 3




 1   Estate of Clinton E. Casey, 1 and Defendant Metropolitan Life Insurance Company, by and

 2   through their counsel of record, hereby stipulate that all claims against Metropolitan Life

 3   insurance Company may be dismissed with prejudice nunc pro tunc and without costs or attorney

 4   fees as to any party in the above-captioned matter.

 5   DATED this 28th day of December 2020.

 6   BERGMAN DRAPER OSLUND UDO                           WILSON SMITH COCHRAN DICKERSON

 7   __/s Justin Olson__________________                 __/s Richard G. Gawlowski________________
     Matthew P. Bergman, WSBA #20894                     Richard G. Gawlowski, WSBA #19713
 8   Justin Olson, WSBA #51332                           Counsel for Defendant Metropolitan Life Insurance
     Attorneys for Plaintiffs                            Company
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     1
      The Ninth Circuit Court of Appeals granted Appellant’s unopposed motion to substitute Clinton E. Casey with
     Debbie Atchinson as personal representative of the Estate of Clinton E. Casey. See Dkt. No. 37 (attached).

     STIPULATION AND ORDER OF DISMISSAL WITHOUT                                BERGMAN DRAPER OSLUND UDO
     PREJUDICE NUNC PRO TUNC; C18-01358-TSZ - 2                                      821 2ND AVENUE, SUITE 2100
                                                                                         SEATTLE, WA 98104
                                                                                      TELEPHONE: 206.957.9510
                Case 2:18-cv-01358-TSZ Document 111 Filed 12/28/20 Page 3 of 3




 1                                     ORDER OF DISMISSAL

 2          THIS MATTER having come before the Court by way of stipulated motion by Plaintiff

 3   and Defendant Metropolitan Life Insurance Company to dismiss all claims against Defendant

 4   Metropolitan Life Insurance Company with prejudice nunc pro tunc and without costs and/or

 5   fees, and the Court being fully advised in the premises, now therefore IT IS SO ORDERED as

 6   follows:

 7          Plaintiff’s claims against Defendant Metropolitan Life Insurance Company are hereby

 8   dismissed with prejudice nunc pro tunc as of March 10, 2020, and without costs or attorney fees

 9   as to any party.

10          DATED: December 28, 2020

11

12                                                      ___________________________________
                                                        THOMAS S. ZILLY
13                                                      UNITED STATES DISTRICT COURT

14
     PRESENTED BY:
15   BERGMAN DRAPER OSLUND UDO, PLLD

16
     _/s Justin Olson___________________
17   Matthew P. Bergman, WSBA #20894
     Justin Olson, WSBA #51332
18   Attorneys for Plaintiffs

19
     APPROVED BY:
20   WILSON SMITH COCHRAN DICKERSON

21
     _/s Richard G. Gawlowski____________
22   Richard G. Gawlowski, WSBA #19713
     Counsel for Defendant Metropolitan
23   Life Insurance Company



     STIPULATION AND ORDER OF DISMISSAL WITHOUT                     BERGMAN DRAPER OSLUND UDO
     PREJUDICE NUNC PRO TUNC; C18-01358-TSZ - 3                          821 2ND AVENUE, SUITE 2100
                                                                             SEATTLE, WA 98104
                                                                          TELEPHONE: 206.957.9510
